Order entered October 23, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00666-CR

                        EX PARTE MICHAEL DWAYNE WILLIAMS

                       On Appeal from the County Criminal Court No. 10
                                    Dallas County, Texas
                             Trial Court Cause No. MC18-A5804

                                             ORDER
         Appellant is a prison inmate appealing the trial court’s order denying relief on his pro se

application for writ of habeas corpus filed pursuant to article 11.072 of the code of criminal

procedure. Appellant’s brief was due initially on July 18, 2019.       On July 31, 2019, appellant

filed a motion requesting more time to prepare his brief and a free copy of the record. In his

motion, appellant related that he had not received notice that the clerk’s record was filed until

July 22, 2019. The Court entered an order on August 2, 2019, extending the time to file

appellant’s brief to September 16, 2019. On September 24, 2019, the Clerk of the Court sent

appellant a notice that the time for filing his brief had expired. The Clerk directed appellant to

file his brief and a motion for extension within ten days. To date, appellant has not filed his

brief.

         On our own motion, the Court orders this appeal submitted without appellant’s brief. See

TEX. R. APP. P. 31.1(a) (providing appellate court may submit case without briefing if necessary
to do substantial justice to the parties). The Court will consider the arguments in appellant’s writ

application as the basis for his appeal.

        The State’s brief, if any shall be due within thirty days of the date of this order. After

the State has filed its brief or the time to file its brief has expired, the Court will notify the parties

of the submission date and panel.

        We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to counsel for the State. We further DIRECT the Clerk of the Court to transmit a

copy of this order, by first class mail, to Michael Dwayne Williams; TDCJ No. 02013533;

Clements Unit; 9601 Spur 591; Amarillo, Texas 79107-9696.


                                                         /s/     CORY L. CARLYLE
                                                                 JUSTICE